Eeese, J.
The question involved in this case is identical with that in State, ex rel. Wagner, v. McDowell, decided by this court during the preceding term — since the decision in this case by the district court — and reported in 19 Neb., 442.
We have re-examined the legal propositions, and are satisfied with the conclusions to which we arrived in that case. We are also satisfied with the reasoning of Chief Justice Maxwell in the opinion written by him, and shall not attempt to improve thereon by a re-discussion of the question.
The decision of the district court- is reversed and the cause dismissed;
Judgment accordingly.
The other judges concur.